Citation Nr: 0213381	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula with an ankle 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and January 2000 decisions 
by the Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran an increased rating to 30 percent for residuals of a 
fracture of the right tibia and fibula with ankle disability 
and denied entitlement to a TDIU.


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the right tibia 
and fibula with an ankle disability are manifested by right 
ankle limitation of motion, pain, and foot drop.

2.  The veteran's only compensable service-connected 
disability is residuals of a fracture of the right tibia and 
fibula with an ankle disability, evaluated as 40 percent 
disabling.

3.  The veteran's service-connected residuals of a fracture 
of the right tibia and fibula with an ankle disability are 
not sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation, but no higher, 
for residuals of a fracture of the right tibia and fibula 
with an ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.321(b)(1), Part 
4, §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5262, 5270 
(2001) and § 4.124a, Diagnostic Codes 8520, 8521 (2001).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.340, 3.341, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated March 
1998, July 2000, and April 2002, with May 2002 addendum; 
Social Security Administration determination dated November 
1990; VA outpatient treatment records dated March 2000 and 
November 2001.  No additional pertinent evidence has been 
identified by the veteran. 

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claims by means of discussions in the July 
1998 and January 2000 rating decisions, February 2001 
statement of the case, June 2001 Board remand, and August 
2002 supplemental statement of the case.  In March 2001, the 
veteran was mailed a VCAA letter advising him of the law 
establishing new duties for the VA.  The veteran was advised 
to submit evidence showing that his service connected 
disability or disabilities have worsened and how they now 
meet the criteria for a higher rating.  The veteran was 
informed to submit any evidence that supported his claim to 
an increased evaluation for residuals of a fracture of the 
right tibia and fibula with an ankle disability.  He was also 
asked to provide evidence as to how his service connected 
disability affected his employability.  The veteran was asked 
to identify all VA and non-VA health care providers who had 
treated him for his service connected condition since 
military service.  As a result of a remand in June 2001, the 
veteran was scheduled for a VA examination, which was 
conducted in April 2002 with a May 2002 addendum.  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed.

II.  Increased evaluation for residuals of a fracture of the 
right tibia and fibula with an ankle disability

Background

At a March 1998 VA examination, the veteran reported 
weakness, stiffness, fatigue, swelling, and a lot of pain.  
These were worse with any prolonged standing and at night 
when his brace was off.  The veteran indicated that his ankle 
also gave out on him.  There was slight guarding of the right 
leg noted with ambulation.  When ambulating without the brace 
the foot was noted to be externally rotated.  External 
rotation was limited to approximately 50 percent also due to 
stiffness.  X-ray showed the old fracture with traumatic 
arthritis.

A Social Security Administration determination in November 
1990 indicated that the veteran had been determined disabled 
for a primary diagnosis of degenerative arthritis, right 
ankle and for secondary diagnosis of hypertrophic arthritis, 
lumbar spine, and atypical chest pain.

VA outpatient treatment notes dated in March 2000 indicate 
that the veteran was seen for his right leg and right ankle 
arthritis.  It was noted that the veteran was placed on a 
patellar tendon bearing (PTB) brace which worked well for his 
ankle but he also had some degenerative spurring problems in 
his back when he wore the brace.  

At his July 2000 VA examination, the veteran reported his 
ankle gave way readily when he was walking on uneven ground 
and noticed that it got warm, but had not noticed it red.  He 
indicated that it was weak because it gave way so easily and 
swelled when he walked on it all day.  The veteran reported 
that he had not noticed any locking, but it was stiff.  He 
indicated that he had been wearing a brace for a couple of 
years and currently had a PTB brace that he wore when he was 
out of the house and used a cane if he was shopping and when 
he did not have a shopping cart to lean on.  The examiner 
noted that he did not get a history that the veteran had been 
laid up because of the ankle at all recently and had not had 
any other injuries to it or surgeries.  He indicated that his 
activities were limited because he could walk for about ten 
minutes and then he got a sharp pain in the ankle and had to 
stop and sit down or stand for awhile.  He reported getting 
pain in the ankle if he stood for 15 minutes and bothered him 
at night.  He indicated that he did mow his own yard unless 
the grandchildren were around to do it for him, but he could 
mow 10 to 15 minutes at a time before he had to stop.  He 
indicated that he took Motrin twice a day, which did help the 
ankle, and he had not had any side effects form that.

The examination showed that straight leg raising was 
negative.  Knee jerks were 2+, ankle jerks were absent 
bilaterally, presumably secondary to the diabetes.  
Examination of the right ankle showed no acute or chronic 
swelling or deformity, no increased heat or erythema.  He had 
mild tenderness to palpation of the talo-tib joint and the 
lateral malleolus.  No weakness of the ankle was noted on 
dorsiflexion.  He was able to walk on his heels and toes, 
though he did complain that it was painful for the ankle, but 
there was no wincing or grimacing.  He could do repeated toe 
rises without objective evidence of pain.  The examiner 
indicted that he could not demonstrate any instability of the 
ankle on eversion stressing.  The veteran walked without a 
limp without his brace, although the right foot did 
externally rotate a few degrees with walking.  Dorsiflexion 
was to -2 degrees and 1 degree passively.  Plantar flexion 
was to 32 degrees actively and 46 degrees passively.  

A November 2001 VA orthopedic consultation noted that the 
veteran had right heel pain that was giving him a lot of 
symptomatology and he needed to have something done with 
this.  It was noted that the veteran wore a short leg brace 
with a PTB cuff.  The examiner indicated that the veteran had 
a tender heel consistent with an inflammatory process and 
wanted him to see podiatry for treatment of it with cushions.

At his April 2002 VA examination, the veteran reported 
constant dull ache in his ankle associated with weakness, 
stiffness, and swelling.   He also indicated that sometimes 
the ankle got hot and red, although it was not on the day of 
the examination.  He complained that sometimes the ankle felt 
like giving out and indicated that if he did not lie down for 
part of the day, his ankle would be swollen at the end of the 
day.  He also reported having cramps in the early morning in 
his legs, but this was consistent with his atherosclerotic 
vascular disease.  The veteran stated that usually his pain 
was an 8 out of 10 and could be 8 or 9 out of 10 when it 
flared up.  For his pain, the veteran indicated that he took 
Motrin 800 mg 3 times a day.  He indicated that he had flare 
ups daily in the evening and they lasted about 1 hour, that 
was after he took his Motrin and got off his feet.  
Precipitating factors for flare ups were walking greater than 
10 minutes, and weather changes also seemed to aggravate his 
ankle as well as being on his feet most of the day.  The 
veteran reported that he used a brace and the examiner noted 
that the veteran did report to the examination with a metal 
brace on his right lower leg for his ankle.  The brace was 
built into his shoe and helped elevate the foot from an even 
worse foot drop position.  He reported that he used a cane on 
an as needed basis, but was not using it on the day of the 
examination.  The examiner noted that the veteran did have a 
heel spur that had given him some pain under the heel.  It 
was noted that the veteran had a history of having diabetes 
diagnosed in 1991 and he complained of having some numbness 
in the distal toes of his right foot.  The examiner noted 
that the numbness would be consistent with neuritis secondary 
to and more than likely associated with, his diabetes.  

The examination showed no swelling or discoloration of the 
right ankle.  The veteran did have atrophy of the right calf 
and had lost some definition of muscle, and on measurement of 
the right calf, the right calf was 33.8 cm and the left calf 
was 34.8 cm.  On palpation of the ankle, the veteran 
complained of pain on moderate palpation of the lateral 
anterior right ankle area.  This was with slight wincing.  
The veteran's active range of motion was limited on right 
ankle dorsiflexion attempt he remained in slight flexion and 
could not bring his ankle to the neutral position (position 
of function) and with complaint of pain on attempt with 
wincing.  He had good plantar flexion without complaint of 
pain or wincing or grimacing.  

The veteran was examined without his brace on and he was able 
to perform toe raises with his weight on both feet at the 
same time, but he did tend to shift some of his weight to his 
good left leg to perform the exercise indicating about a 15 
percent loss of plantar flexion strength.  His dorsiflexion 
strength tested against hand resistance was with about 15 
percent loss from full plantar flexion through 20 degrees 
plantar flexion and with about 75 percent loss of strength 
(secondary in part to pain) on attempting active dorsiflexion 
above 20 degrees.  The veteran was asked to walk for his 
repetitive motion testing and this was performed with the 
brace on his right foot.  He walked a distance of 40 feet, 
and there was no evidence of further fatigue, weakness, 
incoordination, or increased loss of range of motion.  

The examiner noted that the veteran had good inversion and 
eversion ankle motion but with complaint of pain at the end 
of inversion and eversion range of motion.  The diagnoses 
were traumatic arthritis of the right ankle; status post 
fractures of distal edge of the posterior right tibia and a 
comminuted oblique fracture of the distal fibula with 
widening of the ankle mortise.  The examiner noted that the 
veteran had ankylosis of the right ankle confirmed by passive 
motion testing showing the ankle remaining in 8 degrees of 
plantar flexion.  Indicating that the veteran's right ankle 
always remained in plantar flexion with the foot pointed down 
8 degrees even with weight on it; he was not able to bring 
his ankle through any degrees of dorsiflexion and not even to 
0 degrees of dorsiflexion.  The examiner noted that the 
examination found no inversion or eversion deformity.  

An addendum to the April 2002 VA examination dated in May 
2002 indicated that x-rays done in October 2001 did not show 
a non-union of either the right tibia or right fibula.  The 
veteran wore an ankle brace that was attached to his shoe to 
help limit his plantar flexion of his foot from a worsening 
foot drop-type position to improve his gait.  The examiner 
did not believe the veteran had a foot drop secondary to a 
nerve condition, as could be possible from his back problem, 
but this was secondary to the arthritis in the ankle.  The 
veteran was able to locomote well with his brace on his right 
lower leg and with a cane in his hand.  His limping was 
slight, and secondary to the position of the right ankle in a 
permanent foot drop type position.  

Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected residuals of a fracture of 
the right tibia and fibula with an ankle disability are 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5262.  That 
diagnostic code addresses impairment of the tibia and fibula 
and provides a 30 percent evaluation for marked knee or ankle 
disability, and a 40 percent evaluation where there is 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace.  The RO's assignment of a rating under 
Diagnostic Code 5262 represents an effort to select a 
diagnostic code which is most consistent with the 
manifestations resulting from the veteran's service-connected 
residuals of fracture of the tibia and fibula, and which is 
most favorable to the veteran.

Diagnostic Code 5270 provides a 40 percent rating for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity, none 
of which is clinically shown in this case.  The maximum 
rating for genu recurvatum (acquired, traumatic, with 
weakness and insecurity in weight- bearing objectively 
demonstrated) is 10 percent.  The maximum rating which may be 
assigned on the basis of limitation of ankle motion is 20 
percent where limitation of motion is marked.  Evaluation 
under that diagnostic code would not provide a rating equal 
to or in excess of the currently assigned 30 percent rating.  
To the same point, traumatic or degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  In this case, the veteran's current rating for 
his right ankle disability is rated under a diagnostic code 
in the 5200 series on the basis of marked ankle disability, 
the primary manifestation of which is his limitation of 
motion of the right ankle.  Thus, the 10 percent evaluation 
for arthritis with a noncompensable limitation motion of the 
joint affected is not available in this case. 

Title 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8521 
provides a maximum 40 percent rating where paralysis of the 
external popliteal nerve (common peroneal) is complete, with 
foot drop and slight droop of first phalanges of all toes, 
inability to dorsiflex the foot, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes; loss of 
abduction of the foot, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.

A 40 percent rating for impairment of the sciatic nerve 
requires moderately severe disability due to incomplete 
paralysis.  A 60 percent rating for impairment of the sciatic 
nerve requires severe incomplete paralysis, with marked 
muscular atrophy. Complete paralysis of the sciatic nerve 
with foot drop or no active movement possible of the muscles 
below the knee warrants an 80 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

Analysis

The clinical findings of record reveal a right ankle 
disability picture that more nearly approximates a 40 percent 
evaluation by analogy to Diagnostic Code 8521.  

The veteran does not meet the criteria set for a 40 percent 
evaluation under Diagnostic Code 5270.  The April 2002 VA 
examination did not show plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  At 
the April 2002 VA examination, the examiner noted that the 
veteran had ankylosis of the right ankle confirmed by passive 
motion testing showing the ankle remaining in 8 degrees of 
plantar flexion.  The examiner Indicated that the veteran's 
right ankle always remained in plantar flexion with the foot 
pointed down 8 degrees even with weight on it; he was not 
able to bring his ankle through any degrees of dorsiflexion 
and not even to 0 degrees of dorsiflexion.  The examiner 
noted that the examination found no inversion or eversion 
deformity.

The veteran also does not meet the criteria for a 40 percent 
evaluation under Diagnostic Code 5262.  The examinations and 
x-rays have not show nonunion of the tibia and fibula with 
loose motion, requiring brace.  An addendum to the April 2002 
VA examination dated in May 2002 indicated that x-rays done 
in October 2001 did not show a non-union of either the right 
tibia or right fibula.  The veteran wore an ankle brace that 
was attached to his shoe to help limit his plantar flexion of 
his foot from a worsening foot drop-type position to improve 
his gait.

However, the May 2002 addendum to the April 2002 VA 
examination noted that the veteran wore an ankle brace that 
was attached to his shoe to help limit his plantar flexion of 
his foot from a worsening foot drop-type position to improve 
his gait.  The examiner did not believe the veteran had a 
foot drop secondary to a nerve condition, as could be 
possible from his back problem, but this was secondary to the 
arthritis in the ankle.  The veteran was able to locomote 
well with his brace on his right lower leg and with a cane in 
his hand.  His limping was slight, and secondary to the 
position of the right ankle in a permanent foot drop type 
position.  

Although the examiner did not find nerve involvement, upon 
careful consideration of this evidence and with all 
reasonable doubt resolved in the veteran's favor, it is 
concluded that the veteran's right ankle symptomatology, 
which involves foot drop and necessitates an ankle brace will 
be rated 40 percent disabling by analogy to complete 
paralysis of the common peroneal nerve, under the provisions 
of Diagnostic Code 8521. 

The highest assignable rating under Diagnostic Code 8521 is 
40 percent.  However, a rating beyond 40 percent under 
Diagnostic Code 8520, impairment of the sciatic nerve, is not 
warranted.  There is no clinical evidence of impairment of 
the sciatic nerve with severe incomplete paralysis, with 
marked muscular atrophy.  The April 2002 VA examination did 
indicate that the veteran had atrophy of the right calf and 
had lost some definition of muscle, and on measurement of the 
right calf, the right calf was 33.8 cm and the left calf was 
34.8 cm; however, it was not characterized as marked.  

The veteran's residuals of a fracture of the right tibia and 
fibula with an ankle disability do not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  As noted above, 
there is no objective evidence to show that the veteran has 
additional functional loss due to pain, weakness, fatigue, or 
any other symptom to a degree that would support a rating in 
excess of the 40 percent under the applicable rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 207-7.

It is concluded that the veteran is adequately compensated 
for his demonstrated level of symptomatology to include 
functional loss by the assigned 40 percent evaluation.  The 
additional factors to be considered under 38 C.F.R. §§ 4.40 
and 4.45 do not support a higher evaluation.

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's residuals of a fracture of the right 
tibia and fibula with an ankle disability is not so unusual 
or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted that the 40 percent rating for 
residuals of a fracture of the right tibia and fibula with an 
ankle disability accounts for what is considered to be the 
average impairment of earning capacity for the veteran's 
disability.  In sum, the regular schedular criteria are shown 
to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.

III.  TDIU

The veteran claims that his service-connected residuals of a 
fracture of the right tibia and fibula with an ankle 
disability renders him unemployable.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In this case, the veteran's only compensable 
service-connected disability is residuals of a fracture of 
the right tibia and fibula with an ankle disability, rated as 
40 percent disabling.  The veteran thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The veteran's service-connected disability, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Thus, the issue is 
whether his PTSD precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In 
determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

At his July 2000 VA examination, the veteran reported last 
working as a teacher's aide in 1985, but being on his feet or 
too much sitting bothered him, so he quit that job and didn't 
look for other work.  He indicated that he spent his time 
taking care of his wife and the house.  The veteran indicated 
that his wife was on dialysis and nearly blind and he drove 
her to dialysis three days a week.  He did all of the 
cleaning and laundry because of her disabilities.  He swept, 
mopped, and waxed the floor and cleaned the bathroom.  He 
indicated that he did the laundry and could haul that up and 
down the stairs.  He did some of the cooking, but indicated 
that his wife could do some as well.  The veteran reported 
that the only hard work he did was mowing, and that was if no 
one else could do it for him.  He tried to go out for walks 
and could walk about 10 minutes at a time, but then he seemed 
to get chest pains or his ankle would hurt.  He indicated 
that he was able to drive and use his cruise control for the 
longer distances.  On his spare times he would work on 
crafts.  

The examiner opined that the veteran's service connected 
ankle injury did not preclude him from substantial gainful 
employment.  The reasons for that opinion were that the 
findings were minimal on the examination and the veteran 
could walk without a limp.  He could drive and do all of the 
housework including the laundry and he was able to mow the 
lawn and do cooking and do all of the shopping.  The examiner 
noted that given that the veteran was able to do these 
activities, he believed a more sedentary job that did not 
involve prolonged standing and walking would be certainly 
possible for the veteran to perform.

At his April 2002 VA examination, the veteran reported that 
he had been unemployed since 1985 and he had worked as a 
teacher's aide but had lost that job to better educated 
applicants.  He indicated that he had not worked since 
because the only jobs available were strenuous, and with his 
ankle problems, he could not perform them.  The examiner 
noted that review of Social Security Administration 
determination of November 1990 showed that the veteran had 
been determined disabled for a primary diagnosis of 
degenerative arthritis, right ankle and for secondary 
diagnoses of hypertrophic arthritis, lumbar spine and 
atypical chest pain.  

Concerning the veteran's unemployability, the examiner opined 
that he did not find that the veteran was unemployable for VA 
purposes.  He could be employed at a desk type job not 
requiring lifting greater than 10 pounds and no walking 
greater than 10 minutes without sitting for 30 minutes.  It 
was noted that this evaluation was made after review of the 
Social Security records and VA health records.

In an addendum to the April 2002 VA examination dated May 
2002 the examiner again noted the conditions in which the 
veteran could be employed which were noted in the April 2002 
VA examination.  The examiner indicated that the veteran had 
other diagnoses noted in his health record such as diabetes 
type II and coronary heart disease.  The examiner opined that 
even considering these other conditions and reviewing his 
care for these conditions, he did not believe the veteran was 
unemployable and that he would be employable under the 
conditions above.

In this case, the VA examiners have indicated that the 
veteran's service connected ankle injury did not preclude him 
from substantial gainful employment and that the veteran 
could be employed at a desk type job not requiring lifting 
greater than 10 pounds and no walking greater than 10 minutes 
without sitting for 30 minutes. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability evaluation of 40 percent, but no 
higher, for residuals of a fracture of the right tibia and 
fibula with an ankle disability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

